EXHIBIT 10.1

 

THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED

 

[embi_ex101img1.jpg]

 

Start Up Agreement

 



Date:

August 2, 2019

 

 

 

Parties

 

 

1.Novotech (Australia) Pty Limited ACN 071 874 881 of Level 3, 235 Pyrmont
Street, Pyrmont, NSW 2009, Australia (Novotech)

 

 

2.EMBI Australia Pty Ltd, a company incorporated in Victoria, Australia, having
its principal place of business at 58 Gipps Street, Collingwood, 3066 Vic,
Australia (Sponsor)



 



 

Background

 

 

ANovotech is a clinical research organization engaged in the business of
providing clinical management, data management, biostatistical, medical
monitoring, quality assurance, regulatory and central laboratory services to
support clinical trials.

 

 

BSponsor is an organization engaged in the business of developing
pharmaceutical, biotechnology, and/or device products for human therapeutic use.

 

 

CThe Parties executed a confidentiality agreement dated July 10, 2019
(Confidentiality Agreement) and the Parties agree to comply with those terms in
relation to all confidential information exchanged during the term of this
Agreement.

 

 

DSponsor now wishes to retain start up services of Novotech in connection with
the clinical trial known as NB1111-101, Randomized, Double-Blind,
Placebo-Controlled, Single and Multiple-Ascending Dose Study to Evaluate the
Safety, Tolerability, Pharmacokinetics, and Pharmacodynamics of
Δ9-THC-Valine-Hemisuccinate (ie, NB1111) in Healthy Normal Subjects and Subjects
with Glaucoma or Ocular Hypertension (Study) and Novotech agrees to provide
start up services to Sponsor in relation to the Study in accordance with the
terms of this Agreement.



 

The Parties hereby agree as follows:

 



 

1Services

 

 

1.1Novotech will perform the services as set out in the Schedule (Services),
upon execution of this Agreement by both Parties. Sponsor acknowledges that
Novotech will not perform any Services until the Parties have executed this
agreement.

 

 

1.2Novotech will perform the Services:

 

 

(a)with professional care and skill;

 

 

(b)in accordance with the terms of this Agreement; and

 

 

(c)in compliance with relevant professional standards and applicable laws, rules
and regulations, including, but not limited to, the ICH GCP Guideline, FDA
recommendations and the United States Federal Food, Drug and Cosmetic Act.



 



  

  



  



1.3Sponsor acknowledges and agrees that Novotech will not sign any agreements
with, or procure services from, any third parties in relation to the Study as
part of the Services unless pre-approved by Sponsor in writing.

 

 

1.4Each party agrees to indemnify and hold harmless the other party, its
affiliates, and representatives (collectively, the “Indemnified Parties”) from
and against all third party claims, damages, assessments, proceedings, actions,
suits, costs, expenses, losses and other liabilities (“Claims”), except to the
extent the Claims arise out of the Indemnified Parties negligent acts, omissions
or breach of this Agreement..

 

 

1.5Despite any other provision of this Agreement, the parties’ maximum liability
pursuant to or related to the Services for any breach, negligence or any breach
of statutory duty (to the extent possible) will be [****]. The limitation of
liability provisions in this clause do not apply to any losses which cannot be
limited by law, or to tangible property damage, personal injury, illness or
death.



 



 

2Relationship between the Parties

 

 

2.1The Parties agree that this Agreement applies and is binding on the Parties
on an interim basis while they negotiate terms of a Master Services Agreement
(MSA) covering all anticipated services to be provided by Novotech to Sponsor,
and specifically a Project Agreement in relation to the Study under the terms of
the MSA (PA).

 

 

2.2In the event that the Parties do not agree a MSA and PA, this Agreement will
terminate immediately and the Sponsor agrees to pay any and all wind down costs
or other costs reasonably incurred by Novotech in performing the Services.
Novotech shall not be entitled to receive any termination or cancellation fee
unless specifically agreed to by Sponsor and Novotech.

 

 

2.3It is expressly understood that, except as specifically agreed otherwise in
writing: (a) this Agreement does not grant Novotech any exclusive privileges or
rights; and (b) Sponsor may contract with other service providers for the
procurement of competitive services.

 

 

2.4Sponsor is and will continue to be the sole and exclusive owner of all
patents, copyrights and other intellectual property and related intellectual
property rights owned by Sponsor as of the Effective Date of this Agreement
(“Sponsor Prior Intellectual Property”). Novotech does not and will not acquire
any interest in or to Sponsor Prior Intellectual Property or related Sponsor
intellectual property rights by virtue of this Agreement.



 



 

3

Term

 

 

3.1This Agreement commences upon execution by both Parties of the Agreement and
will terminate upon the earlier of either execution of the MSA and PA or,
alternatively, three (3) months from the date of this Agreement.

 

 

3.2Throughout this period both Parties will take all actions reasonably
necessary to execute the MSA and PA. Six weeks prior to the end of this
Agreement, Novotech will formally contact Sponsor to pursue execution of the MSA
and PA or otherwise agree appropriate contract arrangements. The Parties agree
that time is of the essence. Notwithstanding the foregoing, this Agreement will
not be construed as an obligation by either party to enter into the MSA and/or
PA or any other contract, license or other business relationship. Any future
contract, license or other agreement (if any) between the parties will be
subject to mutually agreeable terms that may be different from, or in addition
to, those set forth herein.



 



Start Up Agreement

 

(Version 5 August 2018)

Emerald Health Sciences_Glaucoma-101_2019-7223

 

Page 2 of 3



 



  

  



 



4

Payment



 

Upon execution of this Agreement, Sponsor agrees to pay [****]% of the
professional fees as set out in the Schedule ([****] AUD), (Upfront Payment)
which will be held as a deposit until the close out of the Services. Upfront
Payment is payable immediately on receipt of invoice. Sponsor will pay all other
invoiced amounts within [****] of the date of the invoice. At the conclusion of
the Services, Novotech will reconcile payments made by the Sponsor for the
Services and will set off any amounts owing by the Sponsor for the Services
against any part of the Upfront Payments held by Novotech. Any excess part of
the Upfront Payments held by Novotech will be refunded to the Sponsor within
[****] of close out of the Services.

 



5

Law



 

This Agreement is governed by and construed in accordance with the laws of New
South Wales, Australia without giving effect to the doctrine of conflict of
laws. The Parties agree and irrevocably submit to the exclusive jurisdiction of
the competent courts of New South Wales, Australia.

 

Executed as an Agreement

 

Signed for and on behalf of Novotech (Australia) Pty Limited by its authorised
representative:

Signed for and behalf of EMBI Australia Pty Ltd by its authorised
representative:

 

Signature /s/ Barry Murphy

 

Signature /s/ Brian Murphy

 

Name (print) Barry Murphy

 

Name (print) Brian Murphy

 

Title: Director, BD

   

Title: Director

 

Date: 23 August 2019

 

Date: 2019-08-21

 

 

Signature /s/ Doug Cesario

 

 

Name (print) Doug Cesario

 

 

Title: Director

 

 

Date: 2019-08-21

 



Start Up Agreement

 

(Version 5 August 2018)

Emerald Health Sciences_Glaucoma-101_2019-7223

 

Page 3 of 3





 



 